Exhibit 10.1
REVOLVING CREDIT NOTE
New York, New York
March 10, 2008
     FOR VALUE RECEIVED, the undersigned, SentiSearch, Inc., a corporation duly
organized and existing under the laws of the State of Delaware (the “Company”),
hereby promises to pay to the order of Joseph K. Pagano, an individual with an
office located at 1217 South Flagler Drive, 3rd Floor, West Palm Beach, FL
33401, or his successors or assigns, (hereinafter referred to as “Holder”), the
aggregate unpaid principal amount of all borrowings by the Company from the
Holder set forth on Exhibit A hereto (as the same may be completed and
annotated, as provided herein), on March 10, 2009, unless earlier demanded,
prepaid or coming due as provided herein. This Note is non-negotiable.
     All borrowings by the Company from the Holder shall be evidenced by this
Note, duly executed by the Company, with the information required by Exhibit A
appropriately completed. The Holder shall, and is hereby authorized by the
Company to, endorse on the schedule attached as Exhibit A an appropriate
notation evidencing the date and amount of each loan made by the Holder to the
Company, each payment of principal (if any), and the other information provided
for on such schedule; provided, however, that all such annotations shall also be
evidenced by the signature of a person duly authorized to so act on behalf of
the Company; but provided, further, that the failure to so set forth such loans
and other information on such schedule, or of such loans to be evidenced by the
signature of an authorized person, shall not in any manner affect the obligation
of the Company to repay any and all such loans extended to the Company by the
Holder.

1)   Interest. The Note shall not bear interest.   2)   Optional Prepayment. The
Company shall have the right at any time and from time to time to prepay all or
any portion of the outstanding principal balance of this Note without premium or
penalty.   3)   Payments of the Note — Place and Manner; Replacement.

  a)   Place. All payments hereunder shall be made in immediately available
funds, no later than 12:00 P.M., New York City time, to the Holder of the Note
at the address set forth in Section 6(c) hereof or any such other place as the
Holder shall have notified the Company in accordance with Section 6(c) hereof.
Notwithstanding anything to the contrary contained herein, if any amount of
principal is due hereunder on a day which is not a business day, the due date
thereof shall be extended to the immediately succeeding business day.     b)  
Manner. Payment of principal on this Note shall be in such coin or currency of
the United States of America as at the time of payment shall be legal tender for
the payment of public and private debts. It is expressly stipulated and agreed
to be the intent of the Company and Holder at all times to comply with
applicable state law or applicable United States federal law and that this
section shall control every other covenant and agreement in this Note.     c)  
Replacement of Note. Upon receipt of evidence satisfactory to the Company of the
loss, theft, destruction or mutilation of this Note and, in the case of any such
mutilation, upon surrender and cancellation of the Note, the Company will issue
a new Note of like tenor

-1-



--------------------------------------------------------------------------------



 



      (and, in the case of any new Note, dated the date to which principal has
been paid, if any), in lieu of such lost, stolen, destroyed or mutilated Note.

4)   No Impairment. The Company will not, through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed hereunder by the Company
(including without limitation, the due payment hereof) but will at all times in
good faith assist in the carrying out of all the provisions of this Note and in
the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder of this Note against impairment.

5)   Default and Remedies. If any one of the following events shall occur and be
continuing for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
otherwise):

  a)   any decree or order for relief in respect of the Company (sometimes
referred to herein as an “Obligor”) is entered under any bankruptcy,
reorganization, compromise, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law whether now or hereafter in effect of
any jurisdiction;     b)   any petition in bankruptcy shall be filed by or
against an Obligor or any proceedings in bankruptcy, or under any law or statute
of any jurisdiction relating to the relief of debtors, being commenced for the
relief or readjustment of any indebtedness of an Obligor, either through
reorganization, composition, extension or otherwise and, if filed against any
Obligor, such petition or proceeding shall remain unstayed or undismissed for a
period of sixty (60) days; or     c)   any order, judgment or decree is entered
in any proceedings against an Obligor decreeing the dissolution of an Obligor
and such order, judgment or decree remains unstayed and in effect for more than
sixty (60) days;

then the Note shall automatically become immediately due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
waived by the Company.

6)   General.

  a)   Successors and Assigns. This Note, and the obligations and rights
hereunder, shall be binding upon and inure to the benefit of the Company, the
Holder of this Note, and his respective heirs, successors and assigns. The
Company may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of the Holder hereof. The Holder hereof shall
have the right to assign or transfer this Note or any of Holder’s rights or
obligations hereunder to any affiliate (as such term is defined under the
Securities Exchange Act of 1934, as amended) of the Holder.     b)   Amendment;
Waiver. Changes in or additions to this Note may be made, or compliance with any
term, covenant, agreement, condition or provision set forth herein may be
omitted or waived (either generally or in a particular instance and either
retroactively or prospectively), upon written consent of the Company and the
Holder of this Note.

-2-



--------------------------------------------------------------------------------



 



  c)   Notices. All notices, requests, consents and demands shall be made in
writing and shall be mailed, postage prepaid, or delivered by hand, to the
Company or to the Holder hereof at their respective addresses set forth below:

                    If to the Company:
                    SentiSearch, Inc.
                    1217 South Flagler Drive, 3rd Floor
                    West Palm Beach, FL 33401
                    Attention: Board of Directors
                    If to the Holder:
                    Joseph K. Pagano
                    c/o SentiSearch, Inc.
                    1217 South Flagler Drive, 3rd Floor
                    West Palm Beach, FL 33401

  d)   Governing Law. This Note shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of New York, without giving effect to the principles of conflict of laws
thereof. The Company hereby irrevocably submits and consents to the jurisdiction
of any New York state or federal court sitting in New York, New York over any
action or proceeding arising out of or relating to this Note, and the Company
hereby irrevocably agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state or federal court.

                 IN WITNESS WHEREOF, the Company has caused this Note to be
signed in its corporate name by one of its officers thereunto duly authorized
and to be dated as of the day and year first above written.

            SENTISEARCH, INC.
      By:   /s/ Frederick R. Adler         Name:   Frederick R. Adler       
Title:   Director   

-3-



--------------------------------------------------------------------------------



 





         

Exhibit A
Loans and Payments